NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



TRACY ALLAN PETHTEL, JR.,                )
                                         )
             Appellant,                  )
                                         )
v.                                       )     Case No. 2D20-913
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 30, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Michael F. Andrews,
Judge.

Tracy A. Pethtel, pro se.




PER CURIAM.

             Affirmed.




SILBERMAN, VILLANTI, and LUCAS, JJ., Concur.